Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 14, 2021

The Court of Appeals hereby passes the following order:

A21I0107. FERNANDO CASTILLO v. THE STATE.

      Fernando Castillo, who has been charged with rape and several related
offenses, filed a motion for pre-trial bond. On October 14, 2020, the trial court denied
the motion, and on October 21, 2020, the trial court issued a certificate of immediate
review. Castillo then filed a direct appeal, which we dismissed due to Castillo’s
failure to comply with our interlocutory appeal procedures. Case No. A21A0726
(dismissed Dec. 22, 2020). Then, on December 23, 2020, Castillo filed this
application for interlocutory review. We lack jurisdiction.
      Under OCGA § 5-6-34 (b), an application for interlocutory appeal must be filed
within ten days of obtaining a timely certificate of immediate review. See Genter v.
State, 218 Ga. App. 311, 311 (460 SE2d 879) (1995); Graves v. Dean, 166 Ga. App.
186, 186 (303 SE2d 751) (1983). Because this application was filed 63 days after
entry of the certificate of immediate review, it is untimely. Accordingly, this
application is hereby DISMISSED. See Genter, supra; Graves, supra.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/14/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.